                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

    JOSE ANDRADE,
                Plaintiff,
                          v.                                     CAUSE NO.: 2:19-CV-430-TLS-JPK
    CITY OF HAMMOND, et al.,
                Defendants.


                                         OPINION AND ORDER

         This matter is before the Court on the Defendants’ Motions to Dismiss [ECF Nos. 23,

25], filed on January 8, 2020. In pertinent part, the Defendants argue that this Court is without

jurisdiction due to the Rooker-Feldman doctrine. The Court agrees with this argument. As such,

the Motions to Dismiss are granted.

                                       PROCEDURAL HISTORY

         The Plaintiff is the owner of a rental property in Hammond, Indiana. See Pl.’s Compl.

¶ 14, ECF No. 1. In May 2013, the Defendants, which include the City of Hammond and various

city employees, began investigating the Plaintiff’s rental property for alleged safety violations.

See id. ¶¶ 26, 28. On January 12, 2017, the Hammond Board of Public Works and Safety (the

board) conducted an evidentiary hearing regarding whether the Plaintiff’s rental property was in

an unsafe condition. Id. ¶ 29; see Ex. C, Tr. of Board Hr’g, p. 4, ECF No. 61-3, Case Number

2:15-CV-134.1 Kurtis Koch, the building commissioner of the City of Hammond, and Kelly

Kearney, a former code enforcement commissioner for the City of Hammond, testified at length


1
  The Court is taking judicial notice of public documents from the state administrative proceedings which were
initiated against the Plaintiff’s rental property. These documents were filed in Andrade v. City of Hammond, Case
Number 2:15-CV-134, which is another case pending before this Court regarding the same rental property. Also, the
procedural history of the state administrative proceedings is mentioned only to the extent necessary for the
resolution of this case.
about the alleged unsafe conditions at the Plaintiff’s rental property. See Ex. C, Tr. of Board Hr’g

at 14–132.

       On March 9, 2017, the board issued an order in which it found that the Plaintiff’s rental

property “contains impaired structural conditions and fire hazards that are dangerous to its

occupants, rendering the premises unsafe and in violation of Indiana’s Unsafe Building Law. Ind.

Code § 36-7-9-4.” Ex. A, Findings of Fact and Decision, p. 9, ECF No. 61-1, Case Number 2:15-

CV-134. The board also found that the Plaintiff did not “make repairs on the property to render it

safe for occupants. The owner continued to rent the five units and did not convert the property to

a safe building despite notice and opportunity to do so.” Id. The board also found that the

property “was not erected as a multi-unit structure in 1927 and was never legally converted to a

multi-unit apartment building thereafter.” Id. at 4. The board concluded that “the five unsafe and

illegally constructed units cannot lawfully be occupied in the building’s present condition.” Id. at

10. As such, the board affirmed that the property was unsafe and ordered that the property be

restored to a single-family dwelling. Id.

       The Plaintiff appealed that decision to the Superior Court of Lake County, Indiana (state

trial court). See Ex. D, Tr. of Judicial Review Hr’g, p. 3, ECF No. 61-4, Case Number 2:15-CV-

134. On February 8, 2018, the state trial court conducted a lengthy evidentiary hearing. Id.

Following the presentation of evidence, the Defendants argued that the Plaintiff failed to

demonstrate that the board’s decision was unreasonable. Id. at 108. The Defendants further

argued that the Plaintiff’s arguments were irrelevant to the underlying issue of whether the

property was an unsafe building. Id. at 104. In response, the Plaintiff essentially argued that (1)

the board acted beyond its legal authority, (2) the property was originally built and zoned as a

multi-family unit, and (3) the Defendants failed to comply with a subpoena. See id. at 111–16.



                                                  2
        On March 28, 2018, the state trial court found that the board’s findings of fact were

“well-supported by the record.” Ex. E, Order of Lake Superior Court, p. 2, ECF No. 61-5, Case

Number 2:15-CV-134. The court concluded that the Plaintiff’s arguments regarding (1) the

Defendants’ failure to comply with a subpoena and (2) whether the property was originally a

multi-family unit were “not determinative of whether the building is ‘unsafe’ as defined by Ind.

Code § 36-7-9-4(a) and as found by the Safety Board.” Id. at 5. By implication, the court also

concluded that the board acted with statutory authority. See id. at 4, 6. Accordingly, the court

affirmed the board’s order. Id. at 5–6.

       The Plaintiff then appealed to the Indiana Court of Appeals and argued that (1) the

board’s actions violated the Takings Clause, (2) one of the board members acted improperly or

acted from bias, (3) the board exceeded its statutory authority when it ordered him to restore the

property to a single-family home, (4) the board’s finding that the property was originally built as

a single family residence was not supported by substantial evidence, and (5) the Defendants’

failure to comply with a subpoena required that the board’s decision be reversed. See Andrade v.

City of Hammond, 114 N.E.3d 507, 510, 514 n. 1, 516 n. 5 (Ind. Ct. App. 2018). The Indiana

Court of Appeals concluded that the Plaintiff’s “contentions that the Board’s actions were in

violation of the Takings Clause and were an abuse of discretion are undeveloped and

unsupported by cogent authority . . . . Those arguments are waived for our review.” Id. at 514 n.

1. The court held that the Plaintiff’s claim “of impropriety or bias on the part of one of the Board

members . . . was not raised at the trial court level and, therefore, is waived for our review.” Id.

at 516 n. 5. The court also rejected the Plaintiff’s argument that the board did not have the lawful

authority to order him to restore the property to a single-family dwelling. Id. at 515–16. The

court affirmed the board’s finding that the property was originally a single-family dwelling. Id. at



                                                  3
516. Finally, the court rejected the Plaintiff’s argument regarding the Defendants’ failure to

comply with the subpoena. Id. at 516–17.

       Thus, the Indiana Court of Appeals affirmed the trial court’s order. See id. at 518. The

Plaintiff appealed to the Indiana Supreme Court, but his petition to transfer was denied on March

7, 2019. Andrade v. City of Hammond, 124 N.E.3d 39 (Ind. 2019). The Plaintiff then appealed to

the Supreme Court of the United States, but his petition for certiorari was denied on October 7,

2019. Andrade v. City of Hammond, Ind., 140 S. Ct. 127 (2019).

       On November 11, 2019, the Plaintiff filed a Complaint for Damages [ECF No. 1] in the

United States District Court for the Northern District of Indiana. In essence, the Plaintiff alleges

that the Defendants (1) knowingly made false statements before the board and the state trial

court, (2) failed to comply with a lawfully-issued subpoena without justification, (3) targeted his

property because he rented to low income residents, (4) committed a malicious prosecution

against him, and (5) conspired to violate his right to due process. See Compl. ¶¶ 31–63.

                                      LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 12(b)(1), the Court may dismiss a claim for

lack of subject matter jurisdiction. Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443

(7th Cir. 2009); Fed. R. Civ. P. 12(b)(1). “In evaluating a challenge to subject matter jurisdiction,

the court must first determine whether a factual or facial challenge has been raised.” Silha v.

ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015) (citing Apex Digital, 572 F.3d at 443). “A factual

challenge contends that ‘there is in fact no subject matter jurisdiction,’ even if the pleadings are

formally sufficient. In reviewing a factual challenge, the court may look beyond the pleadings

and view any evidence submitted to determine if subject matter jurisdiction exists.” Id. (quoting

Apex Digital, 572 F.3d at 444). “In contrast, a facial challenge argues that the plaintiff has not



                                                  4
sufficiently ‘alleged a basis of subject matter jurisdiction.’ In reviewing a facial challenge, the

court must accept all well-pleaded factual allegations as true and draw all reasonable inferences

in favor of the plaintiff.” Id. (quoting Apex Digital, 572 F.3d at 443–44). Because the Defendants

argue that the Court is without jurisdiction due to the Rooker-Feldman doctrine, the Defendants’

argument is best understood as a factual challenge. See Commonwealth Plaza Condo. Ass’n v.

City of Chicago, 693 F.3d 743, 745 (7th Cir. 2012). Thus, “[t]he district court may properly look

beyond the jurisdictional allegations of the complaint and view whatever evidence has been

submitted on the issue to determine whether in fact subject matter jurisdiction exists.” Long v.

Shorebank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999); see also Remer v. Burlington Area

Sch. Dist., 205 F.3d 990, 996 (7th Cir. 2000). Moreover, the district court may take judicial

notice of matters of public record—including court documents filed in an earlier lawsuit—

without converting a motion to dismiss into a motion for summary judgment. Adkins v. VIM

Recycling, Inc., 644 F.3d 483, 492–93 (7th Cir. 2011); Henson v. CSC Credit Servs., 29 F.3d

280, 284 (7th Cir. 1994).

                                            ANALYSIS

        The Defendants argue that this Court is without jurisdiction due to the Rooker-Feldman

doctrine. The Court concludes that this doctrine applies because (1) the Plaintiff’s federal claims

are inextricably intertwined with a prior state court judgment and (2) the Plaintiff had a

reasonable opportunity to present his constitutional arguments during the state court proceedings.

As such, the Court is without jurisdiction due to the Rooker-Feldman doctrine.

A.     The Rooker-Feldman Doctrine

       “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). “[U]nder what has come to be known as the Rooker-Feldman


                                                  5
doctrine, lower federal courts are precluded from exercising appellate jurisdiction over final

state-court judgments.” Lance v. Dennis, 546 U.S. 459, 463 (2006) (discussing Rooker v. Fidelity

Tr. Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983)). “The rationale for the doctrine is that no matter how wrong a state court judgment may

be under federal law, only the Supreme Court of the United States has jurisdiction to review it.”

Sykes v. Cook Cty. Circuit Court Probate Div., 837 F.3d 736, 742 (7th Cir. 2016) (citing Brown

v. Bowman, 668 F.3d 437, 442 (7th Cir. 2012)).

       “Claims that directly seek to set aside a state court judgment are de facto appeals which

trigger the doctrine.” Id. (citing Taylor v. Fed. Nat’l Mortg. Ass’n, 374 F.3d 529, 532 (7th Cir.

2004)). “But even federal claims which were not raised in state court, or that do not on their face

require review of a state court’s decision, may still be subject to Rooker-Feldman if those claims

are inextricably intertwined with a state court judgment.” Id. “While any definition of

‘inextricably intertwined’ is problematic, the ‘crucial point is whether the district court is in

essence being called upon to review the state-court decision.” Wright v. Tackett, 39 F.3d 155,

157 (7th Cir. 1994) (internal quotation marks omitted (quoting Ritter v. Ross, 992 F.2d 750, 754

(7th Cir. 1993))); see also Jakupovic v. Curran, 850 F.3d 898, 902 (7th Cir. 2017). “Ultimately,

the ‘determination hinges on whether the federal claim alleges that the injury was caused by the

state court judgment, or alternatively, whether the federal claim alleges an independent prior

injury that the state court failed to remedy.’” Jakupovic, 850 F.3d at 902 (quoting Sykes, 837

F.3d at 742). If a claim “is inextricably intertwined with a state court judgment—that is, that the

former indirectly seeks to set aside the latter—then [the Court] must determine whether the

plaintiff had a reasonable opportunity to raise the issue in state court proceedings. If so, the claim

is barred.” Jakupovic, 850 F.3d at 902 (citing Taylor, 374 F.3d at 533).



                                                   6
B.     Inextricably Intertwined

       The Court first concludes that the Plaintiff’s federal claims are inextricably intertwined

with the prior state court judgment. In support of this conclusion, the Court relies upon the

following cases.

       In Swartz v. Heartland Equine Rescue, 940 F.3d 387, 389 (7th Cir. 2019), the Swartzes

were the owners of various farm animals. Following an investigation and an ex parte proceeding,

an Indiana trial court determined that there was probable cause to believe that animal neglect or

abandonment was occurring. Id. The court then issued an order to seize their animals. Id.

Thereafter, the state of Indiana filed animal cruelty charges against the Swartzes. Id. The

Swartzes contested the court’s probable cause finding, but their argument was rejected. Id.

Following various hearings, the court issued orders which placed the animals for adoption and

required the Swartzes to reimburse the animal shelter. Id. at 390. The state deferred prosecuting

the Swartzes as part of a pretrial diversion agreement, and the court entered an order recognizing

this agreement. Id. Following the state court proceedings, the Swartzes filed a federal lawsuit

alleging a conspiracy to seize their animals in violation of the Fourth and Fourteenth

Amendments. Id. The district court entered judgment in favor of the defendants. Id. On appeal,

the Seventh Circuit affirmed on the basis of the Rooker-Feldman doctrine because the plaintiff’s

federal claims were inextricably intertwined with the state court judgments. Id. at 391. In

reaching this result, the Seventh Circuit explained as follows:

               The Swartzes’ § 1983 claims are not direct challenges to any state court
       order, so to be implicated by Rooker-Feldman they must be “inextricably
       intertwined” with a state court judgment. Because the injury the Swartzes protest—
       the seizure and subsequent permanent placement of their livestock—was
       effectuated by several orders of the [state trial court], their claims are inextricably
       intertwined with state court judgments.




                                                 7
               The state court’s finding of probable cause and ordered seizure of the
       animals produced the injury claimed by the Swartzes. This is true even though the
       Swartzes now claim that the injury originated in a conspiracy among mixed state
       and private actors. To find that the defendants acted wrongfully in seizing the
       animals would call into question the state court’s judgment that there was probable
       cause the animals were being neglected under Indiana law. The same problem arises
       with the court’s permanent placement determination, reimbursement order, and the
       pretrial diversion agreement: if the animals were not being neglected, there would
       be no basis for permanently housing them elsewhere or for requiring the Swartzes
       to reimburse Heartland for the animals’ care.

               When a state court judgment is the cause of a plaintiffs’ injury, Rooker-
       Feldman bars federal review. If the injury alleged resulted from the state court
       judgment itself, Rooker-Feldman directs that the lower federal courts lack
       jurisdiction. This is the case even when plaintiffs allege that the state court
       judgment was obtained through the defendants’ bad faith actions.

Id. at 391 (internal citations and quotation marks omitted).

       In Crestview Village Apartments v. United States Department of Housing and Urban

Development, 383 F.3d 552, 554 (7th Cir. 2004), the City of Kankakee filed a building code

enforcement action in state court against Crestview Village Apartments. The city and Crestview

eventually settled the dispute, and Crestview agreed that it would repair the building code

violations. Id. at 554–55. The state trial court entered an order which approved the settlement

agreement. Id. at 555. Thereafter, Crestview filed a complaint in federal court in which it alleged

that the city and other defendants (1) targeted its property due to the racial composition of its

tenants and (2) conspired to violate the Fair Housing Act and federal civil rights statutes. Id.

Regarding the alleged conspiracy, Crestview alleged that it was required to defend against

unsubstantiated lawsuits and excessively harsh administrative actions. See id. at 556. The district

court dismissed the complaint for lack of jurisdiction pursuant to the Rooker-Feldman doctrine.

Id. On appeal, the Seventh Circuit concluded that the Plaintiff’s federal claims were inextricably

intertwined with the state court judgment which approved the settlement agreement. Id. In

reaching this conclusion, the Seventh Circuit reasoned as follows:

                                                  8
                Each count of Crestview’s federal complaint alleges that, as a result of a
        conspiracy involving defendants, it was injured in that it was “forced to defend
        unsubstantiated lawsuits, and excessively harsh administrative actions . . . .” Thus,
        in essence, Crestview is challenging as baseless the state court order requiring
        Crestview to cure the building code violations. After all, Crestview’s alleged
        injury—having to defend unsubstantiated lawsuits—was only complete after the
        state court entered the order and thereby made an implicit finding that the suit was
        not unsubstantiated.

                A finding by the district court that defendants did, as Crestview alleges,
        conspire to bring unsubstantiated lawsuits would undermine the state court’s
        implicit holding that the state action was justified. As this court has consistently
        made clear, the Rooker-Feldman doctrine prohibits federal courts from entertaining
        such attempts to undo state court decisions. That this suit was cast as a civil rights
        action is of no consequence. Accordingly, we agree with the district court's
        determination that the Rooker-Feldman doctrine operates as a jurisdictional bar to
        Crestview’s suit in federal court.

Id. at 556–57 (internal citations and quotation marks omitted).

        In Garry v. Geils, 82 F.3d 1362, 1363–64 (7th Cir. 1996), the Village of Bensenville

initiated condemnation proceedings so that it could construct a drainage ditch on James Garry’s

property. After conducting a hearing on the matter, the Illinois trial court concluded that (1) the

village had the authority to exercise the power of eminent domain, (2) Garry’s property was

subject to this power, and (3) the village properly exercised the power of eminent domain. Id. at

1364. The court also made a preliminary determination regarding the amount of just

compensation to be paid for the condemnation. Id. Thereafter, the state trial court issued an order

which vested the necessary easements to the village. Id. Following the state court proceedings,

Garry and his tenant (the plaintiffs) filed an action in federal court seeking monetary damages

and an injunction against the village. Id. In relevant part, the plaintiffs alleged that their

constitutional rights were violated because the property was targeted for condemnation because

of their political views. Id. The district court granted the village’s motion to dismiss on the basis




                                                   9
of res judicata. Id. On appeal, the Seventh Circuit affirmed on the basis of the Rooker-Feldman

doctrine. Id. at 1370. In reaching this result, the Seventh Circuit concluded as follows:

        The plaintiffs are essentially claiming injury due to a state judgment against them—
        the judgment condemning a portion of the Garry property. As their counsel
        acknowledged at oral argument, if the plaintiffs had been able to avoid the state
        court’s condemnation of the property, they would have had no federal action to
        bring. While the plaintiffs complain that the defendants moved the proposed ditch
        location as an act of political retaliation against them, the injury alleged was only
        complete when the state court actually condemned the property. Thus plaintiffs are
        basically claiming injury at the hands of the state court.

                In the context of the condemnation action, the [state trial court] found that
        the power of eminent domain was being “properly exercised” in this case.
        Obviously, the power of eminent domain is not being properly exercised if it is
        being unconstitutionally exercised, as plaintiffs allege. If the plaintiffs desired to
        challenge the condemnation action against them as unconstitutional, they should
        have done so through the Illinois condemnation process, and ultimately to the
        United States Supreme Court if necessary. That the plaintiffs may have already
        waived the opportunity to challenge the constitutionality of the condemnation,
        leaving them with no forum in which to assert their claim, does not affect our lack
        of jurisdiction under Rooker-Feldman.

Id. at 1368.

        Much like the property owners in Swartz, Crestview Village Apartments, and Garry, the

Court concludes that the Plaintiff’s claims in federal court are inextricably intertwined with the

state court judgment. Specifically, the Plaintiff alleges in this federal lawsuit that (1) the

Defendants targeted his property because he was renting to low income residents, (2) he was

subjected to a malicious prosecution, (3) the Defendants knowingly presented false information

to the board, (4) the Defendants knowingly failed to comply with a subpoena without

justification, and (5) the Defendants conspired to violate his constitutional rights. However,

notwithstanding these allegations, the Plaintiff’s injuries arise from a board order which found

that his property was an unsafe building. The board’s order was affirmed by the state trial court

and the Indiana Court of Appeals. As such, because the Plaintiff’s injuries were effectuated by



                                                  10
several state court orders, his claims are inextricably intertwined with the state court judgment.

Moreover, the Rooker-Feldman doctrine applies “even when the plaintiffs allege that the state

court judgment was obtained through the defendants’ bad faith actions.” Swartz, 940 F.3d at 391.

Likewise, for the purposes of the Rooker-Feldman doctrine, the mere fact that the Plaintiff’s

allegations in this federal case are “cast as a civil rights action is of no consequence.” Crestview

Vill. Apartments, 383 F.3d at 557; see also Stuckey v. Hous. Auth. of Cook Cty., No. 19-2136,

2020 WL 887720, at *2 (7th Cir. Feb. 24, 2020).

       Furthermore, the Plaintiff is essentially asking this Court to review the decisions of the

state trial court and the Indiana Court of Appeals. For example, within his Complaint, the

Plaintiff essentially argues that the board did not have the lawful authority to require him to

convert his rental property to a single-family residence. See Compl. ¶¶ 18, 36, 46. However, this

argument was rejected by the Indiana Court of Appeals. See Andrade, 114 N.E.3d at 515–16.

The Plaintiff also seeks to relitigate the Defendants’ failure to comply with a subpoena. See

Compl. ¶¶ 33, 37. However, the Indiana Court of Appeals rejected this argument both on the

basis of waiver and on the merits. Andrade, 114 N.E.2d at 517.

       Finally, the Plaintiff’s allegations conflict with the orders issued by the state trial court

and the Indiana Court of Appeals. For example, the Plaintiff alleges that the Defendants

subjected him to a malicious prosecution and violated his constitutional rights. A finding that the

Plaintiff was subject to a malicious prosecution would severely undermine the state court orders

which affirmed the board’s findings. See Swartz, 940 F.3d at 391 (“To find that the defendants

acted wrongfully in seizing the animals would call into question the state court’s judgment that

there was probable cause the animals were being neglected under Indiana law.”); Crestview Vill.

Apartments, 383 F.3d at 556 (concluding that the plaintiff’s allegation that the city initiated an



                                                  11
unsubstantiated lawsuit would undermine the state court’s implicit holding that the lawsuit was

justified); Garry, 82 F.3d at 1368 (concluding that the plaintiffs’ allegation that their property

was condemned for political retribution conflicted with the state court’s finding that eminent

domain was being properly exercised).

       As such, for the reasons stated above, the Court concludes that the Plaintiff’s federal

claims are inextricably intertwined with the prior state court judgment.

C.     Reasonable Opportunity to Litigate

       The Court also concludes that the Plaintiff had a reasonable opportunity to present his

claims made in this federal lawsuit during the state court proceedings.

       The Unsafe Building Law (UBL) provides a statutory framework for a city, town, or

county to address unsafe buildings. See Andrade, 114 N.E.3d at 514 (citing Ind. Code § 36-7-9 et

seq.). As relevant here, an unsafe building is any building or structure that is in an impaired

condition that makes it unsafe, a fire hazard, a hazard to the public health, or is dangerous

because of a violation of a statute or ordinance concerning building condition or maintenance.

See Ind. Code § 36-7-9-4(a)(1)–(3), (5). When a building is unsafe, a municipality may issue an

order that requires, among other things, the vacating of the building, the sealing of the building,

the removal of fire hazards or other public health hazards in or around the building, the repair or

rehabilitation of the building, and the partial or complete demolition of the building. See Ind.

Code § 36-7-9-5(a)(1), (2), (4)–(7).

       An order issued pursuant to the UBL is appealable to the state trial court in which the

building is located. Ind. Code § 36-7-9-8(a). “A person requesting judicial review . . . must file a

verified complaint including the findings of fact and the action taken by the hearing authority.”

Ind. Code § 36-7-9-8(b). “An appeal under this section is an action de novo. The court may



                                                 12
affirm, modify, or reverse the action taken by the hearing authority.” Ind. Code § 36-7-9-8(c).

“Under a de novo review, the trial court may, to a limited extent, weigh the evidence supporting

the enforcement authority’s findings of fact.” Groff v. City of Butler, 794 N.E.2d 528, 533 (Ind.

Ct. App. 2003). However, “the trial court may not substitute its judgment for that of the agency

below; rather, the facts should be determined only one time.” Kopinski v. Health and Hosp.

Corp. of Marion Cty., Ind., 766 N.E.2d 454, 455 (Ind. Ct. App. 2002). Indeed, the state trial court

may negate a finding of fact “only if, based upon the evidence as a whole, the finding of fact was

(1) arbitrary, (2) capricious, (3) an abuse of discretion, (4) unsupported by the evidence or (5) in

excess of statutory authority.” Kollar v. Civil City of South Bend, 695 N.E.2d 616, 619 (Ind. Ct.

App. 1998) (quoting Uhlir v. Ritz, 264 N.E.2d 312, 314 (Ind. 1970)).

       However, notwithstanding the apparently limited scope of review, a party appealing an

order pursuant to the UBL may raise additional issues in his complaint which the state trial court

must fully consider. Kollar, 695 N.E.2d at 620, 623 n. 4; see also City of Mishawaka v. Stewart,

310 N.E.2d 65, 68 (Ind. 1974). Indeed, after losing at the administrative level, parties can raise

new constitutional arguments to the state trial court. See, e.g., Kollar, 695 N.E.2d at 623 n. 4

(“The City asserts that [the Kollars’ argument regarding due process and bias] was also waived

by the Kollars’ failure to properly raise it below. However, we conclude that the issue was

properly raised because bias was specifically listed in the complaint.”); Util. Ctr., Inc. v. City of

Fort Wayne, 985 N.E.2d 731, 735 (Ind. 2013) (“[A] review or appeal to the courts from an

administrative order or decision is limited to a consideration of whether or not the order was

made in conformity with proper legal procedure, is based upon substantial evidence, and does

not violate any constitutional, statutory, or legal principle.” (quoting City of Mishawaka, 310

N.E.2d at 68–69)). Furthermore, Indiana courts have concurrent jurisdiction over constitutional



                                                  13
claims brought pursuant to 42 U.S.C. § 1983. Haywood v. Drown, 556 U.S. 729, 735 (2009);

Snyder v. King, 958 N.E.2d 764, 787 (Ind. 2011).

       Turning to the Complaint [ECF No. 1] filed in this Court, the Plaintiff alleges numerous

reasons why his due process rights were violated in relation to the proceedings regarding his

rental property. For example, the Plaintiff alleges that (1) the Defendants conspired to shut down

his rental property because he was renting to low income residents, (2) the Defendants

knowingly presented false evidence to the board, (3) the Defendants knowingly refused to

comply with a subpoena, and (4) he was subject to a malicious prosecution. However, pursuant

to Kollar and its progeny, the Plaintiff could have included all of these arguments in his state

court complaint as a basis to reverse the board’s order. Accordingly, notwithstanding his

arguments to the contrary, the Plaintiff had a reasonable opportunity to pursue his constitutional

arguments in state court.

        Moreover, the state trial court and the parties were aware of Kollar and the scope of

review pursuant to Indiana Code § 36-7-9-8(b). Namely, prior to the start of the state trial court’s

evidentiary hearing, the following exchange occurred:

              [Plaintiff’s counsel]: Finally, Your Honor, before I begin my opening
       statement and the presentation of evidence, I would like to move for separation of
       witnesses. Plaintiff intends to call Curtis Vosti, Rosa Thompson, Kurtis Koch, and
       Kelly Kearney.

               THE COURT:             Okay, that motion is granted. Defense, who do you
       folks intend to call?

               [Defense counsel]: Your Honor, it’s our position that the record before
       the Court is complete with the transcript of the hearing, and that no witnesses should
       be called or need to be called for the Court to conduct its judicial review.

               THE COURT:             Your response.

               [Plaintiff’s counsel]: My response, Your Honor, is that the case law is
       clear that evidence may be submitted at a judicial review hearing citing the case of

                                                 14
       Alcantar v. City of Hammond in which the plaintiff was permitted to supplement
       the record with additional evidence. I have evidence to establish our version of what
       happened here and I would like the opportunity to present that evidence.

               [Defense counsel]: . . . . The case of Kollar v. City of South Bend, and its
       progeny, make clear that it’s only new issues, that would be procedural due process
       issues, that the Court may consider as new issues. Otherwise, the record is—and
       the Indiana Unsafe Building Law from which this plaintiff took its appeal to this
       Court makes very clear of the limited review this Court conducts and it’s based
       upon the extant evidence presented to the Board. Otherwise, it is a trial that this
       Court is conducting and considering new evidence never considered by the Board,
       the Board could not have made a Finding, and, therefore, it would be a fundamental
       harmful error injected into the case.

               THE COURT:             Let me respond.

               [Plaintiff’s counsel]: May I reply?

              THE COURT:              Let me say this, I’m going to allow testimony,
       witnesses to be called, but there is a caveat in that regard. If it’s new evidence, I’m
       not going to hear it.

               [Plaintiff’s counsel]: Understood, Your Honor.

              THE COURT:             Now, with that caveat, I will allow you to call
       witnesses to testify, but new evidence. I expect an objection if it comes to that
       will—that objection will be sustained.

               [Plaintiff’s counsel]: Absolutely, Your Honor.

Ex. D, Tr. of Judicial Review Hr’g, pp. 4–6, ECF No. 61-4, Case Number 2:15-CV-134. As this

exchange indicates, the state trial court was aware of Kollar and its progeny. Apparently,

however, the Plaintiff did not include any procedural due process arguments within his state

court complaint. Indeed, the Indiana Court of Appeals concluded that the Plaintiff had waived

various constitutional and due process arguments by failing to include them in his state court

complaint. Andrade, 114 N.E.3d at 516 n. 5, n. 6 (citing Kollar, 622 N.E.2d at 622). As such, the

Court rejects the Plaintiff’s argument that he could not have raised his constitutional arguments

in the state court proceedings.



                                                 15
       The Plaintiff also argues that he could not have raised his federal claims before the state

trial court because he did not “uncover” the Defendants’ conspiracy until the state trial court

conducted its evidentiary hearing on February 8, 2018. This argument is without merit. On

September 4, 2015, in the related case of Andrade v. City of Hammond, Case Number 2:15-CV-

134, the Plaintiff filed an Amended Complaint [ECF No. 17] in which he alleged that “[t]he

Defendant(s) through actions and efforts of various employees . . . did engage in a patterned

course of action starting March 15, 2013 in a calculated effort to deny Plaintiff the full use and

benefit of his property . . . and those actions continue to this day.” Am. Compl. ¶ 4, Case

Number 2:15-CV-234. Furthermore, during his closing arguments to the state trial court, the

Plaintiff argued at length about the Defendants alleged wrongdoings and their failure to comply

with a subpoena. Ex. D, Tr. of Judicial Review Hr’g, pp. 115–16, ECF No. 61-4, Case Number

2:15-CV-134. As such, the Plaintiff was well aware of the alleged conspiracy to deny him the

right to use his rental property. At the very least, based upon the allegations he made within his

Amended Complaint in the related federal case and the procedural history of the state

administrative proceedings, the Plaintiff should have been on notice of any alleged conspiracy

and included this claim within his state court complaint. Accordingly, the Court rejects the

Plaintiff’s argument that he could not have included his federal claims in the state court

proceedings.

                                         CONCLUSION

       The Plaintiff’s federal claims are inextricably intertwined with the prior state court

judgment and the Plaintiff had a reasonable opportunity to raise these issues during the state

court proceedings. Therefore, this Court is without subject-matter jurisdiction over the claims in

the Complaint due to the Rooker-Feldman doctrine. As such, the Defendants’ Motions to



                                                 16
Dismiss [ECF Nos. 23, 25] are GRANTED. All other pending Motions [ECF Nos. 42, 43] are

DENIED AS MOOT.

      SO ORDERED on March 6, 2020.

                                         s/ Theresa L. Springmann
                                         CHIEF JUDGE THERESA L. SPRINGMANN
                                         UNITED STATES DISTRICT COURT




                                           17
